Citation Nr: 0908961	
Decision Date: 03/11/09    Archive Date: 03/17/09

DOCKET NO.  02-15 826	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
psychosis.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

3.  Entitlement to service connection for depression.

4.  Entitlement to an increased rating for a service-
connected low back disability, currently evaluated as 40 
percent disabling.

5.  Entitlement to an increased initial rating for service-
connected right lumbosacral radiculopathy, currently 
evaluated as 10 percent disabling.

6.  Entitlement to a total disability rating based upon 
individual unemployability (TDIU).



REPRESENTATION

Veteran represented by:	National Association of County 
Veterans Service Officers


WITNESSES AT HEARING ON APPEAL

The Veteran, his spouse, and Z.F.


ATTORNEY FOR THE BOARD

D. Hachey, Counsel


INTRODUCTION

The Veteran served on active duty from July 1974 to March 
1975.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from July 2000, July 2002, April 2005, and 
April 2007 rating decisions of the Department of Veterans 
Affairs (VA) Regional Office in Newark, New Jersey (the RO).

The Veteran, his spouse, and Z.F. presented testimony before 
the undersigned at the RO in September 2007.  A transcript of 
this hearing has been associated with the Veteran's VA claims 
folder.  

The issues of service connection for PTSD and depression, an 
increased rating for a low back disability, an increased 
initial rating for right lumbosacral radiculopathy, and 
entitlement to TDIU are addressed in the REMAND portion of 
the decision below and are REMANDED to the Agency of Original 
Jurisdiction (AOJ) via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  A May 1997 rating decision declined to reopen the 
Veteran's previously-denied service-connection claim for a 
psychosis (characterized as a "nervous condition") on the 
basis that the Veteran did not have a psychosis and that such 
was not related to service.  

2.  The evidence associated with the claims file subsequent 
to the May 1997 rating decision is so significant that it 
must be considered in order to fairly decide the merits of 
the Veteran's service-connection claim for a psychosis.

3.  The evidence of record is in equipoise as to whether the 
Veteran has a psychosis, diagnosed as schizophrenia and a 
bipolar disorder with intermittent psychosis, and as to 
whether such began in the initial post-service year.


CONCLUSIONS OF LAW

1.  The May 1997 rating decision is final.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. § 20.1103 (2008).

2.  New and material evidence having been submitted, the 
claim for service connection for a psychosis is reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2001).

3.  Service connection for a psychosis, diagnosed as 
schizophrenia and a bipolar disorder with intermittent 
psychosis, is warranted.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309(a) (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that he developed a psychosis either in 
service or within the initial post-service year, and that 
such has persisted to the present day.  Although the claim 
was initially characterized by the RO as whether new and 
material evidence has been received to reopen a previously-
denied service-connection claim for schizophrenia, the prior 
denials at issue more generally addressed whether a psychosis 
began in the initial post-service year, not just 
schizophrenia.  See, e.g., September 1991 Board decision at 2 
(finding that "medical records do not reflect a diagnosis of 
schizophrenia or any other psychosis until a few years after 
service" (emphasis added)); March 1983 rating decision at 2 
(finding "no active psychosis diagnosed within one year from 
separation").  For his part, the Veteran does not appear to 
be limiting his claim to schizophrenia and has more generally 
noted the presence of a psychosis.  See, e.g., Statement from 
the Veteran dated May 19, 2005 (noting the presence of 
"intermittent psychosis"); see also EF v. Derwinski, 
1 Vet. App. 324, 326 (1991) (noting that VA must liberally 
construe all documents filed by a claimant).  As such, the 
Board has recharacterized the issue on appeal as whether new 
and material evidence has been received to reopen a claim of 
entitlement to service connection for a psychosis.

In the interest of clarity, the Board will first discuss VA's 
compliance with the provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA).  The Board will then discuss 
whether new and material evidence has been received before 
turning to the merits of the Veteran's service-connection 
claim for a psychosis.  

I.  Duties to Notify and Assist

The Board has given consideration to the provisions of the 
VCAA.  The VCAA includes an enhanced duty on the part of VA 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  
38 U.S.C.A. § 5103 (West 2002 & Supp. 2007); 38 C.F.R. § 
3.159 (2008).  The VCAA also redefines the obligations of VA 
with respect to its statutory duty to assist claimants in the 
development of their claims.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159 (2008).

Throughout the course of the instant appeal, the Veteran has 
been provided with multiple VCAA notice letters regarding his 
request to reopen his previously-denied service-connection 
claim for a psychosis.  The Board need not, however, discuss 
the sufficiency of these letters or VA's development of the 
case in light of the fact that the Board is reopening the 
claim and granting service connection for a psychosis, 
diagnosed as schizophrenia and bipolar disorder with 
intermittent psychosis, herein.  Thus, any potential error on 
the part of VA in complying with the provisions of the VCAA 
has essentially been rendered moot by the Board's grant of 
the benefit sought on appeal.

II.  Whether New and Material Evidence Has Been Submitted

The procedural history surrounding the Veteran's service-
connection claim for a psychosis is both long and complex.  
The Veteran initially filed a service-connection claim for a 
psychiatric disability in April 1975, less than a month 
following discharge from active duty.  Rating decisions dated 
in December 1975, September 1977, and March 1978 subsequently 
denied service connection for what was characterized as a 
"nervous condition," although the rating decisions 
themselves specifically addressed schizophrenia and/or 
anxiety neurosis.  

The Veteran continued to pursue his claim, and was ultimately 
granted service connection for schizophrenia in a September 
1978 rating decision.  The RO's initial grant of service 
connection was essentially based on an initial schizophrenia 
diagnosis within one year of discharge and continuing 
treatment for the condition thereafter.  A 30 percent 
disability rating was assigned, which was subsequently 
increased to 50 percent in a January 1980 rating decision.  

In a March 1983 rating decision, however, the RO proposed to 
sever service connection for schizophrenia.  In proposing to 
sever service connection, the RO pointed to treatment records 
which suggested that the Veteran did not have schizophrenia 
and that his psychiatric symptoms were attributable to other 
causes such as anxiety neurosis.  The RO further determined 
that the Veteran's anxiety neurosis was not incurred in 
service and that, unlike schizophrenia, was not a psychosis 
so as to warrant service connection based on an initial 
diagnosis in the year following discharge from active duty.  
The severance was effectuated in a June 1983 rating decision.  

The Veteran appealed the severance to the Board which, after 
multiple remands, declined to restore service connection for 
schizophrenia in a September 1991 decision.  The Board at 
that time found that the Veteran did not demonstrate 
schizophrenia or any other psychosis either in service or 
within the initial post-service year.  The September 1991 
Board decision also noted several psychiatric evaluations 
which suggested that the Veteran did not have schizophrenia, 
and that his symptoms were attributable to an anxiety 
disorder, a substance abuse disorder, and/or a personality 
disorder.  

Following the Board's September 1991 decision, the Veteran 
again claimed service connection for schizophrenia.  A May 
1997 rating decision declined to reopen the claim.  Although 
the May 1997 rating decision characterized the issue as 
involving a "nervous condition," the discussion focused on 
a psychosis to include schizophrenia.  While the language 
used in the May 1997 rating decision is somewhat unclear, 
the basis for the RO's decision appears to have been 
essentially the same as that found in the Board's 1991 
decision - namely, that the Veteran did not have 
schizophrenia or any other psychosis and that such was not 
manifest in service or within the initial post-service year.  
The Veteran did not appeal the May 1997 rating decision and 
it became final.  See 38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. § 20.1103 (2008).

In January 2000, the Veteran again attempted to reopen the 
claim.  A July 2000 rating decision declined to reopen the 
claim on the ground that new and material evidence had not 
been submitted.  This appeal followed.

To reopen a claim, new and material evidence must be 
presented or secured.  38 U.S.C.A. § 5108 (West 2002).  "The 
Board does not have jurisdiction to consider [the previously-
adjudicated claim] unless new and material evidence is 
presented, and before the Board may reopen such a claim, it 
must so find."  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. 
Cir. 1996).  When determining whether a claim should be 
reopened, the credibility of the newly-submitted evidence is 
presumed.  See Justus v. Principi, 3 Vet. App. 510 (1992).

Under regulations in effect in January 2000 when the Veteran 
filed his most recent claim to reopen, "new and material" 
evidence is defined as "evidence not previously submitted to 
agency decisionmakers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001).  

Evidence obtained since the May 1997 rating decision includes 
extensive VA treatment records, the reports of VA psychiatric 
examinations in March 2002 and December 2004, and treatment 
records from Dr. P.A.  The treatment records from Dr. P.A. 
include a diagnosis of a schizoaffective disorder.  The March 
2002 VA examination report likewise diagnosed the Veteran 
with a psychosis, which the examiner determined was 
"probably paranoid schizophrenia."  Recent VA treatment 
records and the report of the December 2004 VA examination 
also include diagnoses of bipolar disorder "with 
intermittent [p]sychosis."

This evidence is new in that it was not of record at the time 
of the May 1997 rating decision.  It is also material in that 
it indicates that the Veteran has schizophrenia and/or a 
bipolar disorder with psychotic features.  Such evidence is 
critical in that it suggests that the Veteran has a psychosis 
which has been present since his initial post-service year.  
As noted above, service connection was previously severed 
based on a finding that the Veteran did not have a psychosis, 
to include schizophrenia, and that such did not initially 
manifest in service or within the initial post-service year.  
Because the newly-obtained evidence goes to the heart of the 
previous denials, it is so significant that it must be 
considered to fairly decide the merits of the claim.  
Accordingly, the Veteran's previously-denied service-
connection claim for a psychosis is reopened.



III.  Service connection for a Psychosis

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. § 1110 (West 2002).  Service connection may also be 
granted on a presumptive basis for certain chronic 
disabilities, including psychoses, when manifested to a 
compensable degree within the initial post-service year.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309(a) (2008).

The Veteran's service treatment records are essentially 
negative for treatment or diagnosis of a psychiatric 
disability.  On service separation, however, the Veteran 
reported that he experienced frequent trouble sleeping, 
depression, excessive worry, and nervous trouble.  Despite 
these symptoms, the physician who conducted the Veteran's 
separation examination did not find a psychiatric disability 
to be present.

While the Veteran's service treatment records provide 
relatively little information as to his psychiatric 
disability picture during service, post-service treatment 
records reflect that he began to receive extensive 
psychiatric treatment almost immediately following discharge.  
The Veteran first received inpatient psychiatric treatment 
approximately one month following service separation after 
exhibiting a severely depressed mood and irritability.  A 
psychophysiologic musculoskeletal disorder was diagnosed, 
although the Veteran's treating physician noted that he may 
be "masquerading a more severe neuropsychiatric pathology."  

The Veteran was again hospitalized from late September to 
early November, 1975.  Treatment records from this 
hospitalization noted the Veteran's problems with anxiety, a 
depressed mood, irritability, and aggression toward family 
members.  A diagnosis of latent schizophrenia was rendered.  

From the time of his initial schizophrenia diagnosis in late 
1975 (which was within one year of discharge) to the present, 
the Veteran has received regular psychiatric treatment from 
both VA and private clinicians.  He has also been 
hospitalized for psychiatric treatment on several occasions 
and has been afforded multiple VA examinations to determine 
the nature and etiology of his condition.  Although such 
records are extensive, they note similar recurrent symptoms.  
Most prominent among them are the Veteran's problems with 
severe anxiety, paranoia, feelings of persecution, visual and 
auditory hallucinations, reality distortion, irritability, 
and aggression.  

There are essentially two schools of thought as to the 
specific condition giving rise to these symptoms.  While 
several VA and private clinicians have attributed them to a 
psychosis such as schizophrenia, a "schizoaffective disorder 
of the bipolar type," or "[b]ipolar [d]isorder . . . with 
intermittent [p]sychosis," other clinicians have ascribed 
such symptomatology to psychiatric conditions such as an 
anxiety disorder, a personality disorder, or a substance 
abuse disorder.  Evidence of the latter type served as the 
basis for the prior severance of service connection for 
schizophrenia.  The determination regarding whether the 
Veteran has a psychosis is particularly important in that, as 
noted above, the presumptive provisions of 38 C.F.R § 
3.309(a) are available for psychoses, but not other types of 
psychiatric disability.  

After reviewing all of the medical opinions of record 
surrounding the nature of the Veteran's psychiatric 
disability, the Board finds the opinions diagnosing a 
psychosis (such as schizophrenia or a bipolar disorder with 
intermittent psychosis) to be of equal probative value as 
those attributing the Veteran's symptoms to some other 
psychiatric disability, which would not fall under the 
presumptive provisions of 38 C.F.R. § 3.309(a).  The opinions 
on both sides of the issue are well reasoned, provided by 
competent medical specialists, and consistent with the other 
evidence of record, if not with each other.  The Board can 
discern no reason to favor one set of opinions over the 
other.

The Board does, however, find it significant that the Veteran 
was diagnosed with a psychosis (characterized as 
schizophrenia) only a few months following separation from 
service and that he has required regular psychiatric 
treatment ever since.  The Board also notes that many of the 
medical opinions which found that the Veteran did not have a 
psychosis were based on the Veteran's not being actively 
psychotic at the time of the particular examination at issue.  
However, while psychotic symptoms were not present each time 
the Veteran presented for treatment or examination, the 
record indicates that psychotic symptoms have been recurrent, 
if not constant, since the initial post-service year.  
In particular, the Veteran has regularly reported auditory 
and visual hallucinations over the years; has routinely 
exhibited paranoia, persecutory delusions, and aggression; 
and has frequently demonstrated reality distortion and 
bizarre behaviors.  

Medical evidence following the severance of service 
connection for schizophrenia continues to reflect similar 
symptoms.  The March 2002 VA examiner specifically noted the 
Veteran's paranoia and history of auditory hallucinations, 
which she attributed to a "[p]sychosis not otherwise 
specified, probably paranoid schizophrenia."  Paranoia 
and reality distortion was again noted on VA examination in 
December 2004.  VA treatment notes dated as recently as 2007 
likewise suggest that the Veteran still exhibits reality 
distortion, albeit less so than on prior examinations.  
The same records include a diagnosis of bipolar disorder with 
psychosis.  Moreover, although he did not provide an 
extensive description of the Veteran's symptoms, Dr. P.A. 
diagnosed the Veteran with a schizoaffective disorder in 
October 2003.  

The Board also notes that while several medical opinions, 
mostly from the mid-1980s, ascribed the Veteran's symptoms to 
a substance abuse disorder rather than a true psychosis, the 
psychotic symptoms have persisted despite the Veteran's 
substance abuse disorder being in remission for many years.

In short, the record indicates that the Veteran was diagnosed 
with schizophrenia within one year following discharge.  
Because the condition was severe enough to require 
hospitalization at the time of his initial diagnosis, it was 
compensable in nature so as to trigger the presumptive 
provisions of 38 C.F.R. § 3.309(a).  Since the initial 
schizophrenia diagnosis, the Veteran has regularly been 
diagnosed with various psychoses to include schizophrenia and 
bipolar disorder with intermittent psychosis.  Treatment for 
this condition has been extensive and ongoing.  While some 
clinicians have opined that the Veteran does not have a 
psychosis and that his symptoms are attributable to a 
personality disorder, substance abuse, or an anxiety 
disorder, their opinions are not more persuasive than those 
which ascribe the Veteran's symptoms to a psychosis which has 
its onset within one year of discharge.  

Accordingly, the Board finds that the evidence of record is 
in relative equipoise as to whether the Veteran has a 
psychosis, diagnosed as schizophrenia and a "bipolar 
disorder with intermittent psychosis."  The Board further 
finds that the evidence is in relative equipoise as to 
whether such began in the initial post-service year.  
Therefore, resolving any doubt in the Veteran's favor, 
service connection for a psychosis, diagnosed as 
schizophrenia and a bipolar disorder with intermittent 
psychosis, is warranted.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. §§ 3.307, 3.309(a).  To that extent, the benefit 
sought on appeal is granted.


ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for a psychosis is 
reopened.

Service connection for a psychosis, diagnosed as 
schizophrenia and a bipolar disorder with intermittent 
psychosis, is granted.


REMAND

The Veteran also seeks service connection for PTSD and 
depression together with an increased rating for a low back 
disability, an increased initial rating for right lumbosacral 
radiculopathy, and entitlement to TDIU.  Before the Board can 
adjudicate these claims on the merits, additional development 
is required.

Reasons for remand



A.  VCAA Notice

Although the Veteran has been furnished several VCAA notice 
letters throughout the course of this appeal, none was has 
specifically addressed service connection for depression.  
The most recent VCAA letter of record, dated in February 
2007, discusses only schizophrenia and an "adjustment 
disorder."  Depression is not mentioned.  The case must 
therefore be remanded so that a proper VCAA notice letter 
addressing service connection for depression can be sent to 
the Veteran.  See generally Kent v. Nicholson, 20 Vet. App. 
1, 12 (2006) (observing that incomplete, misleading, or 
confusing information can render a VCAA notice letter 
inadequate).  

Because the Veteran is seeking service connection for 
depression on both a direct basis and as secondary to his 
service-connected low back condition and associated 
radiculopathy, the VCAA notice letter sent to the Veteran on 
remand should address service connection for depression on 
both a direct and secondary basis.

B.  VA examinations

PTSD

The medical evidence of record is unclear regarding whether 
the Veteran has PTSD.  While several PTSD diagnoses appear in 
the Veteran's VA outpatient treatment records, little 
explanation is provided for such diagnoses.  Such explanation 
is particularly important given the fact that a January 2007 
VA PTSD screen was negative.  See generally Stefl v. 
Nicholson, 21 Vet. App. 120, 125 (2007) (holding that "the 
mere conclusion by a medical doctor is insufficient to allow 
the Board to make an informed decision as to what weight to 
assign to the doctor's opinion").  

Moreover, while the Veteran was diagnosed with PTSD on VA 
examination in March 2002, the December 2004 VA examiners 
determined that the Veteran's alleged PTSD symptoms, such as 
nightmares and intrusive thoughts, were better explained by 
his history of schizophrenia and bipolar disorder rather than 
PTSD.  The March 2002 examiner did not specifically discuss 
this possibility.  The Board also notes that while the 
December 2004 VA examiners addressed the role the Veteran's 
other psychiatric disabilities may have played in his alleged 
PTSD symptoms, the examiners noted that the Veteran's claims 
file was not available until several days after the 
examination and that as a result "issues which a prior 
review may have revealed could not be addressed."  It is 
unclear from the body of the report, however, what issues 
"could not be addressed" because the claims file was not 
available for review until after the examination.

Because it is unclear from the existing medical evidence of 
record whether the Veteran has PTSD, he should be afforded an 
additional VA psychiatric examination on remand to determine 
whether PTSD is present and, if so, what specific stressors 
led to the condition.

Depression

The Veteran also maintains that he suffers from depression, 
which he alternatively contends either began in service or is 
secondary to his service-connected low back disability.  
While the record includes several diagnoses of a depressive 
disorder, and notes the Veteran's regular complaints of a 
depressed mood (including on service separation), a medical 
opinion has not been obtained which addresses whether the 
Veteran's depression is related to his period of service or a 
service-connected disability.  Such issue should also be 
addressed on the VA psychiatric examination the Board has 
requested on remand.  See generally McLendon v. Nicholson, 
20 Vet. App. 79 (2006).

Low Back Disability/Right Lumbosacral Radiculopathy

The most recent VA compensation and pension examination 
afforded the Veteran to assess the severity of his low back 
disability and associated radiculopathy was conducted in 
November 2004, over four years ago.  VA outpatient treatment 
records indicate that the Veteran's low back disability and 
lower extremity radiculopathy have worsened since that 
examination.  See, e.g., VA outpatient treatment note dated 
April 13, 2006 (indicating that the Veteran's low back 
symptomatology "got worse recently").  

The Veteran has also submitted a statement to the effect that 
his low back disability and associated radiculopathy have 
resulted in lower extremity muscle atrophy and foot drop - 
symptoms which were not identified on the November 2004 VA 
examination.  See Letter from Veteran dated September 21, 
2006.  It is unclear from the record whether the Veteran 
currently has these symptoms.  While VA treatment records 
dated in April 2006 note that foot drop was a "ma[j]or 
issue," and a similar note in November 2006 states that the 
veteran has lower extremity muscle atrophy, several other 
recent treatment notes reflect that neither symptom is 
present.  

The United States Court of Appeals for Veterans Claims has 
held that where the Veteran claims that a disability is worse 
than when originally rated, and the available evidence is too 
old to adequately evaluate the current state of the 
condition, VA must provide a new examination.  See Olsen v. 
Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992); see also Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991) (observing that where 
the record does not adequately reveal the current state of 
the claimant's disability, a VA examination must be 
conducted).  VA's duty to assist the Veteran includes 
obtaining a thorough and contemporaneous evaluation where 
necessary to reach a decision on the claim.  See 38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159 (2008).  Because the 
record indicates that the Veteran's low back disability and 
right lumbosacral radiculopathy may have increased in 
severity since the most recent examination, the Board finds 
that a new examination is necessary to reach a decision on 
the Veteran's increased rating claims.

C.  TDIU

The TDIU claim is inextricably intertwined with the Veteran's 
service connection claim for PTSD and depression and his 
increased-rating claims for the low back and right 
lumbosacral radiculopathy.  The outcome of the Veteran's TDIU 
claim is also dependent in part on the initial rating 
assigned by the AOJ for schizophrenia and bipolar disorder 
following the Board's grant of service connection herein.  
See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (noting 
that two or more issues are inextricably intertwined if one 
claim could have a significant impact on the outcome of the 
other).  Action on the Veteran's TDIU claim is therefore 
deferred.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with a notice 
letter regarding his service-connection 
claim for depression that complies with 
the notification requirements of the 
VCAA.  Such letter should specifically 
advise the Veteran of the information and 
evidence needed to substantiate his 
service-connection claim for depression 
on both a direct and secondary basis.

2.  Schedule the Veteran for a 
psychiatric examination to determine the 
nature and etiology of his claimed PTSD 
and depression.  The claims folder should 
be made available to and be reviewed by 
the examiner in conjunction with the 
examination.  After conducting an 
examination of the Veteran and performing 
any clinically-indicated diagnostic 
testing, the examiner should render an 
opinion as to the following questions:

a.) Is it at least as likely as not (50 
percent or greater) that the Veteran 
currently has PTSD?  

b.) If the Veteran is found to have PTSD, 
what are the specific stressors which led 
to this condition?

c.) Is it at least as likely as not (50 
percent or greater) that the Veteran's 
depression was incurred in or aggravated 
by his active military service?

d.) Is it at least as likely as not (50 
percent or greater) that the Veteran's 
depression was caused by one of his 
service-connected disabilities (i.e. 
service-connected low back disability, 
right lumbosacral radiculopathy, and/or 
psychosis)?

A report of the examination should be 
prepared and associated with the 
Veteran's VA claims folder.  The examiner 
is requested to explain any opinion 
provided, and to include supporting 
references to the Veteran's medical 
record.

3.  Schedule the Veteran for a VA 
examination to determine the current 
nature and severity of his service-
connected low back disability and right 
lumbosacral radiculopathy.  The Veteran's 
VA claims folder should be made available 
to and be reviewed by the examiner in 
conjunction with the examination.  The 
examiner should provide an opinion as to 
whether lower extremity muscle atrophy or 
foot drop is present.  If either symptom 
is present, the examiner should indicate 
its current severity.  A report of the 
examination should be prepared and 
associated with the Veteran's VA claims 
folder.

4.  If any benefit sought on appeal 
remains denied, the Veteran and his 
representative must be furnished a 
Supplemental Statement of the Case and be 
given an opportunity to submit written or 
other argument in response before the 
claims file is returned to the Board for 
further appellate consideration.

The purpose of this REMAND is to obtain additional evidence.  
The Board intimates no opinion, either factual or legal, as 
to the ultimate conclusion warranted in this case.  No action 
is required by the Veteran until he is contacted.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
Laura H. Eskenazi
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


